Citation Nr: 1210566	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-15 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 


REMAND

The Board notes that with regard to the Veteran's claim for a higher evaluation for his PTSD he appears to have been scheduled for VA examinations in December 2008 and February 2009 and did not report for either examination.  

The Board notes that in response to the April 2009 supplemental statement of the case, wherein it was indicated that the Veteran failed to report for a scheduled VA examination, the Veteran provided a written reply later that month.  

In his April 2009 statement in support of claim, the Veteran stated that he had not refused to go to a VA examination.  He noted that the day that he was scheduled for a VA examination in December 2008 he was not able to report as the roads were closed where he lived because it was snowing heavily.  The Veteran indicated that the day that he was rescheduled for a VA examination in February 2009 it was also snowing.  He stated that the snow was heavier than the December 2008 storm and that it was also snowing Reno.  He indicated that when he called the VAMC-Reno he was not able to reach the contact person for the examinations for quite awhile.  The Veteran reported that when he was finally able to talk to her she apologized because she was late getting to work due to the snow.  The Veteran noted that she told him that she would reschedule him for the following Tuesday, which he noted was fine.  He stated that he received a call from her 10 minutes later and was told that the computer refused his appointment.  The Veteran indicated that he was prepared, as he had been, to go to any VA examination and he requested that the examination be rescheduled.  

The Veteran's representative, in his February 2012 written presentation, noted the Veteran's circumstances with regard to his failing to report for the scheduled VA examinations and requested that the Veteran be rescheduled for a VA examination to determine the current severity of his PTSD.  

Based upon the above, the Veteran should be scheduled for a VA examination to determine the current severity of his PTSD.  Good cause has been shown.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the severity of his PTSD.  All appropriate tests and studies, including psychological testing, should be performed and all findings should be reported in detail.  If there are other psychiatric disorders found, in addition to PTSD, the examiner should reconcile the diagnoses and specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be so indicated.  The claims file should be made available to the examiner. The examiner is requested to assign a numerical code under the Global Assessment of Functioning Scale (GAF) provided in the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) only as it relates to the Veteran's service-connected PTSD or other psychiatric disability that the examiner finds is related to PTSD.  It is imperative that the examiner include an explanation of the GAF score provided.  

The examiner is also requested to answer the following question:  Does the Veteran's service-connected PTSD preclude employment consistent with his education and occupational experience?  The examiner should provide a rationale for the opinion. 

2.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completing the above development, readjudicate the remaining claim.  If the disposition remains unfavorable, furnish the Veteran and his representative with a supplemental statement of the case (SSOC), and afford the applicable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


